Luke, J.,
dissenting. There was evidence tending to show that the home of the accused was searched by the arresting officers during his absence but in his wife’s presence, resulting in the discovery therein of a small quantity of “moonshine” whisky. The defendant stated to the jury that the whisky was his wife’s; that it was brought there for her by others during his absence; and that all he knew about it was what his wife had told him subsequent to the search. In his motion for a new trial the accused complains that the court instructed the jury “that the possession of intoxicating liquors by a wife in the house and about the premises is in law presumed to be that of the husband. However, this is not a conclusive presumption, but is one that may be rebutted or explained by the husband.” In my opinion this instruction was error requiring the grant of a new trial. Lumpkin v. Atlanta, 9 Ga. App. 470 (71 S. E. 755).